Case 3:19-cr-00633- MUBEEE STA SES RG OPM SSI2

ORTHERN DISTRICT OF .. ~
DALLAS DIVISION NORTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
V.

BRIANNA SMITH (4)

Lr Lr Orn Lr Lr

     
 

RY

ILED |

FEB - 3 2020
Case Np. 3:19-cr-00633-M

 

 

 

 

CLERK, U.S. DISTRICT COURT
By

 

 

deputy

 

ENTRY OF APPEARANCE OF COUNSEL

I wish to enter my appearance as retained counsel for the above-named defendant(s) in this cause.

I understand that it is my duty to continue to represent the named defendant(s) in connection with all matters relating to this
case, and in connection with all proceedings therein in this Court; to assist him with any appeal which he desires to perfect,
and to represent him on appeal until a final judgment has been entered; unless and until, after written motion filed by me, I am

relieved by Order of the Court.

In all cases an arraignment is scheduled promptly after the return or filing of an indictment or information, at which time the
defendant must enter a plea. Your attention is directed to Rule 12, Federal Rules of Criminal Procedure, pertaining to pretrial

motions.

DATED: Bb ot EO ve mc

Ada

 

Signature of Attorney

Mycbecl Levine

Attorney Name (Please Print)

JQuoeq db?

Attorney Bar Number

325 M Le Parl Gy. Gye. Aiee

Street Address
uilay, te 1520,
City, State, Zip
MPs le tne @ yale. C. Ore

E-mail Address

(Auy G8>- 0 (6S

Telephone Number (including area code)

(avy T4!- 6560,

Fax Number

 
